                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 THE UNITED STATES OF                       )
 AMERICA, ex rel. JOSEPH M.                 )
 THOMAS,                                    )
                                            )
                       Plaintiff,           )
                                            )
                  v.                        )                 1:17-CV-276
                                            )
 DUKE UNIVERSITY, DUKE                      )
 UNIVERSITY HEALTH SYSTEM,                  )
 INC., WILLIAM M. FOSTER, PH.D.,            )
 and ERIN N. POTTS-KANT,                    )
                                            )
                       Defendants.          )

                                        ORDER

       In this qui tam lawsuit filed under the False Claims Act, counsel for the plaintiff-

relator instructed two of the relator’s experts, Dr. Redente or Dr. Gaggar, not to answer

certain questions posed during deposition by defendants Duke University and Duke

University Health System. The Duke defendants move to compel. Doc. 257. Duke’s

questions viewed in context were attempts to learn who, as between the expert and the

relator’s counsel, drafted specific language or made specific decisions about the wording

in the expert’s report or otherwise to learn about communications between the expert and

counsel related to the report. The Rules of Civil Procedure protect drafts and

communications about reports and draft reports from disclosure as trial preparation

materials, with limited exceptions not applicable here. Efforts to obtain this protected

information through the back door of a deposition are not allowed and Duke’s motion

will be denied.




     Case 1:17-cv-00276-CCE-JLW Document 287 Filed 11/05/18 Page 1 of 6
       When experts are required by the Federal Rules of Civil Procedure to produce

reports, those same rules broadly protect as work product drafts of expert reports and

attorney-expert communications, subject to certain exceptions. Fed. R. Civ. P.

26(b)(4)(B)–(C). Nothing else appearing, the answers to questions designed to elicit

information about how counsel assisted the expert in drafting or revising a required report

are likely to disclose attorney mental impressions, conclusions, opinions, or legal

theories, to the same extent and in the same way such information would be disclosed by

producing drafts and communications with counsel about the drafts. See Fed. R. Civ. P.

26(b)(4)(B) (protecting drafts “regardless of the form in which the draft is recorded”);

Fed. R. Civ. P. 26(b)(4)(C) (protecting attorney-expert communications “regardless of the

form of the communications”).

       Therefore, this information is subject to the same work product protections for

drafts and attorney-expert communications, and the same exceptions, as set forth in Rule

26(b)(4)(B) and (C), as amended in 2010. See, e.g., Trulove v. D’Amico, No 16-cv-050,

2018 U.S. Dist. LEXIS 37581, *5–7 (N.D. Cal. Mar. 7, 2018); John Wiley & Sons, Inc. v.

Book Dog Books, LLC, No. 13cv816, 2015 WL 5022545, *1 (S.D.N.Y. Aug. 17, 2015);

Meds. Co. v. Mylan Inc., No. 11–cv–1285, 2013 WL 2926944, *4 (N.D. Ill. June 13,

2013); see also Bingham v. Baycare Health Sys., No. 8:14-cv-73-T-23JSS, 2016 WL

5106946, *3 (M.D. Fla. Sept. 20, 2016) (noting the 2010 Amendments to Rule 26 “allows

the focus of the expert discovery rules to be restored to discovering the substance of an

expert’s opinion, rather than the evolution of the expert’s report or the attorney’s role in

preparing the expert.”). Unless the requested information is subject to and falls into one

                                                2



     Case 1:17-cv-00276-CCE-JLW Document 287 Filed 11/05/18 Page 2 of 6
of the exceptions in Rule 26(b)(4)(C), it is available through discovery only upon a

showing of substantial need. Fed. R. Civ. P. 26(b)(3)(A)(ii).

        Here, Duke admits it has not shown substantial need. See Doc. 276 at 7 n.4.

Instead, Duke contends there is no work product protection because its questions are not

directed towards learning protected information, are directed instead towards learning

whether the expert relied upon or considered facts, data, or assumptions provided by

counsel, and therefore fall into an exception under Rule 26(b)(4)(C). See id. at 6–8.

        Duke is entitled to ask experts to identify facts or data provided by the relator’s

counsel and considered by the expert and to identify assumptions provided by counsel on

which the expert relied; Rule 26 explicitly excludes this information from work product

protection. See Fed. R. Civ. P. 26(b)(4)(C)(ii)–(iii). But none of the contested questions

Duke asked Dr. Gaggar and Dr. Redente mention facts, data, or assumptions. There is

nothing before the Court indicating that the relator’s counsel prevented these two

witnesses from answering direct questions about what facts, data, and assumptions

counsel may have provided and which the experts considered or on which they relied.1

        Duke contends the questions at issue do not relate to drafts or communications and

thus the work product provisions of Rule 26(b)(4)(B)–(C) do not apply. A review of the



   1
     Direct questions allow counsel to obtain the needed and discoverable information without
going down the work-product rabbit hole of who changed what word, who drafted which
sentence, and what exactly the terms “wrote” or “drafted” mean in the context of a report that
may have gone through several drafts. Direct questions avoid wasting time by both the parties
and the witness at the deposition and potentially by the parties and the court to resolve
unnecessary work product issues. See Fed. R. Civ. P. 26(b)(1) (requiring discovery to be
proportionate to the needs of the case).


                                                 3



       Case 1:17-cv-00276-CCE-JLW Document 287 Filed 11/05/18 Page 3 of 6
questions in context shows this is inaccurate. For example, Duke asked Dr. Gaggar this

question: “So if you had never served as an expert witness before, how did you know

what to do to get started preparing a report?” Relator’s counsel objected, but only to the

extent the question required the disclosure of communications between relator’s counsel

and the expert. Subject to that limitation, Dr. Gaggar then answered the question. Doc.

258-1 at 3-4. By its motion to compel, Duke is thus seeking to know what the relator’s

counsel told Dr. Gaggar about preparing a report. That is a “communication between the

party’s attorney and [the expert] witness” and it is protected by Rule 26(b)(4)(C).

Similarly, Duke asked Dr. Gaggar to “identify any of the language in this report that was

prepared in the first instance by you.” Doc. 258-1 at 9. This is just another way of

asking what was in a first draft and that information is protected by Rule 26(b)(4)B).

Other questions in context are to the same effect.

       Duke also seeks to sidestep the issue of substantial need by contending that its

questions are relevant for impeachment purposes because similarities suggest counsel

was involved. Doc. 276 at 3; Doc. 258 at 3. First, Duke’s characterization of the two

expert reports as having “inexplicable similarities,” Doc. 276 at 3, is not supported by the

record.2 Second, courts routinely recognize that there is nothing wrong about attorneys


       2
          Duke identifies only a few places where the reports use the same words or phrases, but
this is not surprising since they address similar issues and facts. While Duke has pointed to one
place in each deposition where the experts were unable to explain citation mistakes, it identifies
no place where either expert gave any indication that they did not understand their reports or
were unable to answer substantive questions about their opinions or underlying facts or data. Cf.
U.S. ex rel. Wall v. Vista Hospice Care, 319 F.R.D. 498, 509–11 (N.D. Tex. 2016); Numatics,
Inc. v. Balluff, Inc., 66 F. Supp. 3d 934, 942–43 (E.D. Mich. 2014).



                                                  4



      Case 1:17-cv-00276-CCE-JLW Document 287 Filed 11/05/18 Page 4 of 6
assisting experts with reports. See Humphreys & Partners Architects, L.P. v. Lessard

Design, Inc., No. 1:13–cv–433, 2016 WL 4578146, *3 (E.D. Va. Jan. 15, 2016); see also

Fed. R. Civ. P. 26(2)(B) advisory committee’s note to 1993 amendment.

       Finally, and most importantly, potential relevance alone does not trump the work

product protections provided by Rule 26.3 See Fed. R. Civ. P. 26(b)(3); Belcher v.

Bassett Furniture Indus., Inc., 588 F.2d 904, 908 (4th Cir. 1978). A showing of

substantial need is required, and as noted, Duke has not attempted to meet this standard.

A speculative possibility that counsel’s involvement in the preparation of reports was

excessive or that the reports were not prepared by the expert is not enough to justify an

intrusion into trial preparation materials. See Trulove, 2018 U.S. Dist. LEXIS 37581, *5–

7 (denying request to depose expert on whether attorneys prepared report because

defendants “submit[ted] no evidence to suggest excessive attorney involvement in the

drafting of the report, or that they drafted it for him.”)

       The relator has met his burden to show that his objections should be sustained.

See Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D. 226, 243 (M.D.N.C. 2010)

(noting that the burden of persuasion lies on the “party or person resisting discovery, not

the party moving to compel discovery.”). Therefore, the Court will deny the motion.



       3
         Before Rule 26 was amended in 2010, drafts and communications between counsel and
the expert were discoverable, presumably in part for potential relevance as to impeachment. The
2010 amendment changed the calculus, making clear the benefits from discovery of this
potentially relevant information are outweighed by the benefits of providing work product
protection. See Republic of Ecuador v. Mackay, 742 F.3d 860, 870 (9th Cir. 2014) (“[T]he
driving purpose of the 2010 amendments was to protect opinion work product—i.e., attorney
mental impressions, conclusions, opinions, or legal theories—from discovery.”).


                                                 5



     Case 1:17-cv-00276-CCE-JLW Document 287 Filed 11/05/18 Page 5 of 6
       In its motion, Duke also asks the Court to apply its ruling to other expert

depositions where similar questions were asked and not answered but whose transcripts

were not yet available. To the extent the legal issues, context, and questions are the

same, there is no reason to think the result would be different. But the questions matter.

       For example, in Dr. McGovern’s deposition, the transcript of which became

available after the motion to compel was filed and which was mentioned in passing in

Duke’s reply, counsel for the relator instructed an expert not to answer this question:

“Were any of the facts, data or assumptions stated in this report written by someone other

than yourself ?” Doc. 276-1 at 5. This question is different from the questions asked of

Dr. Redente and Dr. Gaggar, and the parties have not addressed whether this question is

appropriate under Rule 26(b)(4)(C)(ii) and (iii). See discussion supra.

       The Court encourages the parties to re-evaluate this question and instruction, and

any similar questions and instructions about data, facts, or assumptions. If further Court

involvement is required, Duke shall file a motion to compel no later than November 16,

accompanied by a Joint Submission including any relevant deposition testimony and

short briefs from each side not to exceed 2000 words each.

       In the exercise of the Court’s discretion and for the reasons stated herein, it is

ORDERED that the defendants’ motion to compel additional expert testimony, Doc.

257, is DENIED.

       This the 5th day of November, 2018.


                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE

                                                6



     Case 1:17-cv-00276-CCE-JLW Document 287 Filed 11/05/18 Page 6 of 6
